—Motions by respondents, Upper Court Street Book Store, Inc., Allies Boulevard Book Store, Inc., and North Street Book Shoppe, Inc., for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its decision, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Was the order of this Court, entered June 5, 1978, correct as a matter of law?” Sweeney, J. P., Kane, Staley, Larkin and Herlihy, JJ., concur.